      Case 1:20-cv-03500-KBJ Document 9 Filed 12/04/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

______________________________________
                                      )
NATIONAL SECURITY ARCHIVE, et al., )
                                      )
      Plaintiffs,                     )
                                      )
      v.                              )              Civil Action No. 20-3500-KBJ
                                      )
DONALD J. TRUMP, et al.,              )
                                      )
      Defendants.                     )
______________________________________)

    PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure and LCvR 65.1,

Plaintiffs in the above-captioned action hereby move the Court to enter a temporary

restraining order requiring Defendants Donald J. Trump, the Executive Office of the

President, and Jared Kushner to immediately preserve complete copies of all Presidential

records generated during President Trump’s term of office, and to immediately take all

steps necessary to assume custody, ownership, and control over all Presidential records

generated during President Trump’s term of office, including but not limited to all

material necessary to preserve a complete copy of any electronic message generated in a

non-official electronic messaging account.

       Plaintiffs respectfully request that the Court schedule a hearing on this motion at

the Court’s earliest convenience. As grounds for this motion, the Court is respectfully

referred to the memorandum of points and authorities and the Declaration of Thomas S.

Blanton filed with this motion. A proposed order is attached.
      Case 1:20-cv-03500-KBJ Document 9 Filed 12/04/20 Page 2 of 2




Dated: December 4, 2020                  Respectfully submitted,

                                         /s/ Anne L. Weismann
                                         Anne L. Weismann
                                         (D.C. Bar No. 298190)
                                         6117 Durbin Road
                                         Bethesda, MD 20817
                                         301-717-6610
                                         weismann.anne@gmail.com

                                         Nikhel S. Sus
                                         (D.C. Bar No. 1017937)
                                         CITIZENS FOR RESPONSIBILITY AND
                                         ETHICS IN WASHINGTON
                                         1101 K St. N.W., Suite 201
                                         Washington, DC 20005
                                         Telephone: (202) 408-5565
                                         Fax: (202) 588-5020
                                         nsus@citizensforethics.org

                                         Counsel for Plaintiffs
